Citation Nr: 1739425	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral pain syndrome, right knee, with degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral pain syndrome, left knee, with degenerative changes, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for valgus instability, right knee, evaluated as 10 percent disabling prior to July 27, 2012, and as noncompensably disabling thereafter.

4.  Entitlement to an increased rating for valgus instability, left knee, evaluated as 10 percent disabling prior to July 27, 2012, and as noncompensably disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied higher ratings (i.e., in excess of 10 percent) for patellofemoral pain syndrome with degenerative changes of the right and left knees.  In August 2013, the RO granted separate ratings for valgus instability of each knee.  An initial 10 percent rating was assigned for each knee, effective from November 5, 2010, and then 0 percent from July 27, 2012, forward.  In the April 2014 Statement in lieu of VA Form 646, the Veteran's representative argues against the assigned ratings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Pursuant to the August 2016 Board remand, the Veteran was provided VA examinations for his knee disabilities in September 2016.  The VA examiner diagnosed the Veteran with patellofemoral pain syndrome of the bilateral knees.  The examiner noted the Veteran's report of functional loss manifested by pain with prolonged walking.  Range of motion testing revealed flexion of the right knee from 5 to 120 degrees, extension from 120 to 5 degrees, and of the left knee flexion from 5 to 125 degrees and extension from 125 to 5 degrees.  Notably, the examiner documented pain on examination which caused functional loss.  The Veteran was able to perform repetitive-use testing with at least three repetitions with no additional loss of function or range of motion. 

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of right and left knee motion that pain began and at what point, if any, pain caused functional impairment. 

Additionally, the August 2016 Board remand instructed the VA examiner to provide testing of the Veteran's knees in active and passive motion, weight bearing and nonweight-bearing.  Active and passive and weight bearing and nonweight-bearing motion testing was not performed for the Veteran's knees.  Pertinently, the VA examiner did not provide any rationale as to why such testing was not conducted.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, in this case, in light of holding in Mitchell and the August 2016 Board remand instructions, the Board finds that an additional examination of the Veteran's knees is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination in connection with his claims for increased ratings for his service-connected bilateral knee disabilities.  

The examiner should be asked to provide a complete assessment of the severity of the Veteran's left and right knee disabilities.

The examiner should report the ranges of motion for the left and right knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  To complete this request, some deviation from the standard examination form may be necessary.

The examiner should also state whether the Veteran's left and/or right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




